DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on February 28, 2018.  
This Office Action is in response to amendments and/or remarks filed on June 2, 2021. In the current amendment claims 1 – 3, 5 – 9, 12, and 17 – 19 are amended. Claims 1 – 19 are presented for examination and are pending. 
In response to amendments and/or remarks filed on June 2, 2021, the objections to claims 1 – 11, 18, and 19 have been withdrawn. 
In response to amendments and/or remarks filed on June 2, 2021, the claim interpretation of claims 1 and 6 – 8 under 35 U.S.C. 112(f) has been withdrawn. 
In response to amendments and/or remarks filed on June 2, 2021, the 35 U.S.C. 112(a) rejections to claims 1 – 8 have been withdrawn. 
In response to amendments and/or remarks filed on June 2, 2021, the 35 U.S.C. 112(b) rejections to claims 1 – 19 have been withdrawn. 
In response to amendments and/or remarks filed on June 2, 2021, the objections to Para [0012], Para [0039], and Para [0071] have been withdrawn. 

Specification
The disclosure is objected to because of the following informalities: Para [0069]: “predictive model 308 may determined that” should be rewritten as “predictive model 308 may  determine that”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 9, 11 – 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 7478064 B1 to Nacht, (hereinafter, “Nacht”), in view of Pub. No. US 2014/0279643 A1 to Ye, (hereinafter, “Ye”) further in view of US 2009/0313200 A1 to Petrucelli, (hereinafter, “Petrucelli”). 
As per claim 1, Nacht teaches A system for processing a multi-request application, the system comprising:
an applicant device comprising a network interface and a processor in communication with the network interface, the processor of the applicant device being configured to receive application data to be used in requests made on behalf of an applicant to a selection of evaluator devices, wherein the application data comprises preliminary eligibility data, and wherein at least one evaluator device of the selection of evaluator devices has acceptance criteria against which the preliminary eligibility data is compared to determine acceptance or denial of a request made to the evaluator device; and (Col. 11 lines 58 – 60: “Each computer 105a-105d used by borrowers may contain a processor module 104, a display module 108, and a user interface module 106.” and Col. 11 lines 21 – 26: “System 100 comprises multiple end user devices 105a-105d (or "computers") used by borrowers to connect to Network 102 through multiple Connector Providers (CPs) 110. Network 102 may be any network that permits multiple borrowers or computers to connect and interact.” teaches that the borrower (applicant) devices comprise a network interface and a processor in communication with the network interface;  Col. 3 lines 44 – 47: “receiving mortgage approval application data from a borrower device, wherein the mortgage approval application data is entered into the borrower device by an individual borrower…” teaches a borrower device (applicant device) configured to receive application data; Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches that the mortgage approval application (application data) is used in requests made on behalf of a borrower (applicant) to a selection of underwriting systems (evaluator devices). Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it; Col. 5 lines 62 – 67 and Col. 6 line 1:  “The questionnaire may comprise different types of questions designed to elicit different types of information from a borrower. Certain questions seek information regarding the financial position of the borrower, thereby enabling the auto-mated underwriting engine to determine whether to provide a universal approval for the borrower. These questions may include questions about assets, debt, income, and the like.” teaches that the application data comprises preliminary eligibility data because the underwriting system approves or rejects a mortgage approval application primarily on financial data (eligibility data). If the underwriter system approves of the mortgage approval application, then the borrower is eligible for the Col. 6 lines 58 – 60: “Once a borrower has provided responses to the questionnaire into an end user device at step 14, the responses are received at central controller module 120 at step 16.” and Col. 6 lines 64 – 66: “Using an application creating module 125, central controller module 120 creates one or more mortgage approval applications at step 18.” teaches that the application data is created from the responses to the questionnaire; Col. 7 lines 30 – 43: “As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140. According to an embodiment of the invention, the underwriter system 140 comprises an automated approval decision process. At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application… ” teaches that one evaluator device of the selection of evaluator devices has acceptance criteria against which the preliminary eligibility data is compared to determine acceptance or denial of a request made to the evaluator device because in order for the underwriter system (evaluator device) to make a decision about a mortgage approval application, it must first compare the data within the application to its own criteria for acceptance of an application.)

a multi-request compiling server comprising:
a network interface in communication with the selection of evaluator devices and the applicant device via a computer network; (Fig. 4 and Col. 12 lines 1 – 6: “System 100 further includes a central controller module 120. Central controller module 120 may maintain a connection to Network 102 such as through network device 115. Network device 115 may comprise a conventional device which enables central controller module 120 to interact with Network 102.”  and Col. 12 lines 12 – 20: “Central controller module 120 functions to permit borrower devices 105a-105d to interact with each other in connection with various applications, messaging services and other services which may be provided through System 100. Central controller module 120 preferably comprises either a single server computer or a plurality of multiple server computers configured to appear to end user devices 105a-105d as a single resource.”  and Col. 12 lines 54 – 57: “Central controller module 120 is also connected to multiple underwriter systems 140, thereby enabling central controller module 120 to send and receive information to and from the underwriter systems 140.” teaches that the Central controller module is a multi-request compiling server comprising a network interface in communication with the selection of evaluator devices and the applicant device via a computer network. The central controller module is a multi-request compiling server because it can handle multiple applications (requests) from a plurality of borrower devices (applicant devices) to a plurality of underwriter systems (evaluator devices)) 

a memory for storing programming instructions and a library of application data; and (Col. 13 lines 18 – 22: “According to another embodiment of the invention, a computer-usable and computer-writeable medium having a plurality of computer readable program code stored therein may be provided for practicing the method of the present invention.” and Col. 13 lines 30 – 35: “According to one embodiment, central controller module 120, … may comprise computer-readable code that, when installed on one or more computers or computer systems, perform the functions described above.” teaches a memory for storing programming instructions and a library of application data)

a processor in communication with the network interface and the memory, the processor of the compiling server being configured to:
Col. 3 lines 44 – 47: “receiving mortgage approval application data from a borrower device, wherein the mortgage approval application data is entered into the borrower device by an individual borrower…” teaches receiving application data from the borrower device (applicant device); Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches receiving a selection of underwriting systems (evaluator devices) from the borrower device (applicant device). Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)

compile the preliminary eligibility data and supplementary data into separate requests for the at least one evaluator device of the selection of evaluator devices according to the actual eligibility criteria of the evaluator device. (Col. 5 lines 64 – 65 and Col. 6 lines 1 – 3: “Certain questions seek information regarding the financial position of the borrower,… These questions may include questions about assets, debt, income, and the like. Other questions may seek information to determine the best mortgage program file for a borrower. These questions may include questions about the expected occupancy of a property, desired periodic payments, and the like.” teaches the preliminary eligibility data and supplementary data. The second set of questions are supplementary data because they are additional questions that are being asked in order to determine if a borrower (applicant) is eligible for a specific mortgage loan program; the preliminary questions are about the financial position of the borrower. Col. 6 lines 64 – 66: “Using an application creating module 125, central controller module 120 creates one or more mortgage approval applications at step 18.”, Col. 7 lines 9 – 13: “Once the format is accessed, the mortgage approval application is created based on borrower 10 responses to the questionnaire. Data is retrieved from the responses, and organized in the proper format for a mortgage approval application.”, and Col. 7 lines 30 – 35: “As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140.” teaches that the data is compiled into applications (requests) for the underwriting system (evaluator device) according to their eligibility criteria. Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)
Nacht fails to explicitly teach: 
predict actual eligibility criteria for acceptance of a request by at least one of the evaluator devices of the selection of evaluator devices by inputting the preliminary eligibility data into a predictive model trained with the library of application data to predict actual eligibility criteria required by evaluator devices to accept requests, the library of application data including previously evaluated requests and outcomes to said previously evaluated requests; 

determine whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data;
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, request and receive the supplementary data from the applicant device; and
However, Ye teaches: 
predict actual eligibility criteria for acceptance of a request by at least one of the evaluator devices of the selection of evaluator devices by inputting the preliminary eligibility data into a predictive model trained with the library of application data to predict actual eligibility criteria required by evaluator devices to accept requests, the library of application data including previously evaluated requests and outcomes to said previously evaluated requests; (Para [0034]: “In some embodiments, the predictive server 111 can alter the weight given to the combine SAT score its institution predictive model for that institution. Similarly, in some embodiments, when the predictive server 111 identifies a pattern where an institution accepts applicants with high math SAT scores over those with equally high verbal or reading SAT scores given similar combined SAT scores, the predictive server can alter its institution predictive model to more heavily weigh specifically the math section of the SAT score.” teaches that the system can predict actual eligibility criteria for acceptance by inputting preliminary eligibility data (SAT scores) into a predictive model. An institution server is an evaluator device because the institution evaluates the application information and determines whether or not the applicant gets accepted. Para [0052]: “In some embodiments, the list of institutions is selected by the applicant.” teaches the selection of evaluator devices; Para [0038]: “The method also includes comparing data from the applicant with data of previously accepted applicants (Step 204). In some embodiments, the predictive server 111 compares the collected applicant data with institutional statistical data regarding previously accepted applicants” and Para [0039: “The method also includes comparing data from the applicant with data of previously rejected applicants (Step 206). In some embodiments, the predictive server 111 compares the collected applicant data with institutional statistical data regarding previously rejected applicants.” teaches that the predictive model is trained with a library of prior application data, prior application data including previously evaluated applications and outcomes of those evaluations.)
generate an acceptance prediction for a request to be made on behalf of the applicant, the acceptance prediction being based on the application data and the actual eligibility criteria for the at least one evaluator device of the selection of evaluator devices; (Para [0018]: “The technology comprises a method of generating a probabilistic prediction of an institution accepting an applicant. For example, when generating a college or university's probability of accepting a prospective student, the prediction server uses the applicant's standardized test scores and grade point average (GPA), as well as non-tangible factors, including but not limited to: admission interview evaluation, admissions essay evaluation,…” teaches generating an acceptance prediction for a request made by an applicant that is based on application data; Para [0034]: “In some embodiments, the predictive server 111 can alter the weight given to the combine SAT score its institution predictive model for that institution. Similarly, in some embodiments, when the predictive server 111 identifies a pattern where an institution accepts applicants with high math SAT scores over those with equally high verbal or reading SAT scores given similar combined SAT scores, the predictive server can alter its institution predictive model to more heavily weigh specifically the math section of the SAT score.” teaches that the acceptance prediction is also based on the actual eligibility criteria of the institutional servers (evaluator devices))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ye’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals with a motivation to “[generate] a probabilistic prediction of an applicant's acceptance by a selective institution.” Ye, Para [0006]
The combination of Nacht and Ye does not appear to explicitly teach: 
determine whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data;
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, request and receive the supplementary data from the applicant device; and
However, Petrucelli teaches: 
determine whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data; (Para [0049]: “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance.” teaches determining if the likelihood of acceptance (acceptance prediction) for the application can be improved by providing additional documents (supplementary data))
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, request and receive the supplementary data from the applicant device; and (Para [0049]: “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance. At this point, the system 200 updates and verifies current government rule compliance of the application and notifies user. The system determines whether the application is final and ready for submission 316 or requires editing 320. The system 200 may complete forms 210 based on the form filing strategy. When the application is complete and finalized, the system 200 may assist the user with properly filing 318 the forms and any other required documents.” teaches determining if the likelihood of acceptance (acceptance prediction) for the application can be improved by providing additional documents (supplementary data) and requesting the user to fill forms or provide other documents (supplementary data))
Nacht, Ye, and Petrucelli are analogous art because they are directed to systems that assist users in applying to institutions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petrucelli’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Ye with a motivation to “…determine what forms should be filed, assist the user in providing appropriate responses to the questions in the forms, assist the user in determining what attachments, related documentation and fees are required and the sequence and timing for filing.” Petrucelli, Para [0011]

As per claim 2, the combination of Nacht, Ye, and Petrucelli as shown above teaches The system of claim 1, Ye further teaches: 
wherein the processor of the compiling server is further configured to: 
receive a preliminary selection of evaluator devices from the applicant device; (Para [0052]: “In some embodiments, the list of institutions is selected by the applicant.” teaches receiving a preliminary selection of evaluator devices from the applicant device. An institution server is an evaluator 

generate probabilities of acceptance of requests from the applicant device to at least one evaluator device of the preliminary selection of evaluator devices by inputting the preliminary eligibility data into the predictive model; and (Para [0040]: “The method also includes generating a probability of an applicant's acceptance based on the comparisons (Step 208). In some embodiments, the predictive server 111 generates a probability of acceptance based on an institutional predictive model stored in APDB 113 in combination with the comparisons between the applicant data and the data associated with previous applicants.” teaches generating probabilities of acceptance of requests from the applicant device to at least one evaluator device by inputting the preliminary eligibility data into the predictive model; Para [0052]: “In some embodiments, the list of institutions is selected by the applicant.” teaches a preliminary selection of evaluator devices. An institution server is an evaluator device because the institution evaluates the application information and determines whether or not the applicant gets accepted.)

output the probabilities to the applicant device. (Para [0041]: “The method also includes displaying a probability of acceptance to a user (Step 210). In some embodiments, the predictive server 111 transmits a probability of acceptance to the applicant computing device 101 via network 107 and web server 103. The applicant computing device 101 can display the received probability of acceptance to a user.” teaches outputting the probabilities to the applicant device)
Nacht, Ye, and Petrucelli are analogous art because they are both directed to systems that assist users in applying to institutions.


As per claim 3, the combination of Nacht, Ye, and Petrucelli as shown above teaches The system of claim 2, Ye further teaches:
wherein the processor of the compiling server is configured to receive the selection of evaluator devices by:
outputting a pool of likely-accepting evaluator devices to the applicant device, the pool of likely-accepting evaluator devices comprising evaluator devices of the preliminary selection of evaluator devices having probabilities of acceptance beyond a probability threshold; and (Para [0052]: “In some embodiments, the list of institutions is selected by the applicant.” teaches receiving a selection of evaluator devices. An institution server is an evaluator device because the institution evaluates the application information and determines whether or not the applicant gets accepted. Para [0048]: “In some embodiments, the recommendation list of institutions can also include a minimal probabilistic threshold. For example, the predictive server can generate a list of recommended universities on the East Coast with tuition under $40,000 where the applicant has a higher than 75% chance of acceptance.” teaches outputting a pool of likely-accepting evaluator devices to the applicant device, the pool of likely-accepting evaluator devices comprising evaluator devices of the preliminary selection of evaluator devices having probabilities of acceptance beyond a probability threshold)

Para [0048]: “In some embodiments, the applicant can pick specific
institutions…” and Para [0049]: “In some embodiments, the predictive server 111 can use a plurality of institutional predictive models and institutional data stored in the APDB 113 to provide a recommended list of institutions based on the probabilistic prediction value and the preferences of the user.” teaches that the system can provide a recommend list of likely-accepting institutions from which the applicant can then select from)
Nacht, Ye, and Petrucelli are analogous art because they are both directed to systems that assist users in applying to institutions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ye’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Petrucelli with a motivation to “[generate] a probabilistic prediction of an applicant's acceptance by a selective institution.” Ye, Para [0006]

As per claim 5, the combination of Nacht, Ye, and Petrucelli as shown above teaches The system of claim 1, Nacht further teaches:
wherein the processor of the compiling server is further configured… to compile the preliminary eligibility data into the separate requests (Col. 5 lines 64 – 65 and Col. 6 line 1: “Certain questions seek information regarding the financial position of the borrower,… These questions may include questions about assets, debt, income, and the like.” teaches the preliminary eligibility data. The questions are preliminary eligibility data because they are the primary questions that are being asked in order to determine if a borrower (applicant) is eligible for mortgage approval. Col. 6 lines 64 – 66: “Using an application creating module 125, central controller module 120 creates one or more mortgage approval applications at step 18.”, Col. 7 lines 9 – 13: “Once the format is accessed, the mortgage approval application is created based on borrower 10 responses to the questionnaire. Data is retrieved from the responses, and organized in the proper format for a mortgage approval application.”, and Col. 7 lines 30 – 35: “As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140.” teaches that the data is compiled into applications (requests) for the underwriting system (evaluator device) according to their eligibility criteria. Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)

Ye further teaches: 
wherein the processor of the compiling server is further configured to normalize the preliminary eligibility data according to eligibility evaluation requirements of at least one evaluator device of the selection of evaluator devices… (Para [0038]: “The method also includes comparing data from the applicant with data of previously accepted applicants (Step 204). In some embodiments, the predictive server 111 compares the collected applicant data with institutional statistical data regarding previously accepted applicants. In some embodiments, the institutional statistical data is quantitative. In some embodiments, the institutional statistical data is qualitative data that has been converted into statistical form ( e.g., an applicant's qualitative performance on an essay may be characterized as outstanding, good, average, or poor).” teaches that the processor is further configured to normalize the preliminary eligibility data according to eligibility evaluation requires of at least one evaluator device of the selection of evaluator devices because in order to compare applicant data with institutional qualitative data, the qualitative data must first be normalized. The reference provides the example of normalizing qualitative performance on an essay as one of four values. After normalizing the institutional qualitative data, it can then be compared with applicant qualitative data in order to reach an eligibility decision. An institution server is an evaluator device because the institution evaluates the application information and determines whether or not the applicant gets accepted.)
Nacht, Ye, and Petrucelli are analogous art because they are both directed to systems that assist users in applying to institutions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ye’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Petrucelli with a motivation to “[generate] a probabilistic prediction of an applicant's acceptance by a selective institution.” Ye, Para [0006]

As per claim 6, the combination of Nacht, Ye, and Petrucelli as shown above teaches The system of claim 1, Nacht further teaches:
wherein the system further comprises a monitoring device comprising a network interface, a processor in communication with the network interface, and a display interface in communication with the processor, the network interface of the monitoring device being in communication with the applicant device, the selection of evaluator devices, and the multi-request compiling server via the Fig 4 teaches that Central Controller 120 (monitoring device) is in communication with the applicant device 105, Underwriting Systems 140 (evaluator devices), and Application Creating Module 125 (multi-request compiling server) via a computer network; Col. 12 lines 17 – 19: “Central controller module 120 preferably comprises either a single server computer or a plurality of multiple server computers configured to appear to end user devices” teaches that central controller is a computer with a processor and display; Col. 7 lines 59 – 67 and Col. 8 lines 1 – 6: “At step 24, a multiple mortgage approval application decision is created by combining the results of each mortgage decision received by central controller module 120. According to an embodiment of the invention, central controller module 120 receives each mortgage approval application decision from all of the underwriter systems 140. Central controller module 120 organizes the mortgage approval application decisions for presentation to the borrower. The decision format may be selected by the borrower. By way of example, the multiple mortgage approval application decision organizes the decisions by underwriting systems 140, where all decisions, such as mortgage loan programs and terms and conditions, from one underwriting system 140 are listed together, while all decisions from another underwriting system 140 are listed together.” teaches that the central controller module (monitoring device) displays statuses of request from a plurality of applicant devices to a plurality of underwriting systems (evaluator devices). Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it. )

As per claim 9, Ref Nacht teaches A server comprising: 
a network interface in communication with the selection of evaluator devices and the applicant device via a computer network; (Fig. 4 and Col. 12 lines 1 – 6: “System 100 further includes a central controller module 120. Central controller module 120 may maintain a connection to Network 102 such as through network device 115. Network device 115 may comprise a conventional device which enables central controller module 120 to interact with Network 102.”  and Col. 12 lines 12 – 20: “Central controller module 120 functions to permit borrower devices 105a-105d to interact with each other in connection with various applications, messaging services and other services which may be provided through System 100. Central controller module 120 preferably comprises either a single server computer or a plurality of multiple server computers configured to appear to end user devices 105a-105d as a single resource.”  and Col. 12 lines 54 – 57: “Central controller module 120 is also connected to multiple underwriter systems 140, thereby enabling central controller module 120 to send and receive information to and from the underwriter systems 140.” teaches that the Central controller module is a multi-request compiling server comprising a network interface in communication with the selection of evaluator devices and the applicant device via a computer network. The central controller module is a multi-request compiling server because it can handle multiple applications (requests) from a plurality of borrower devices (applicant devices) to a plurality of underwriter systems (evaluator devices)) 

a memory for storing programming instructions and a library of application data; and (Col. 13 lines 18 – 22: “According to another embodiment of the invention, a computer-usable and computer-writeable medium having a plurality of computer readable program code stored therein may be provided for practicing the method of the present invention.” and Col. 13 lines 30 – 35: “According to one embodiment, central controller module 120, … may comprise computer-readable code that, when installed on one or more computers or computer systems, perform the functions described above.” teaches a memory for storing programming instructions and a library of application data)

a processor in communication with the network interface and the memory, the processor configured to:
receive application data and a selection of evaluator devices from the applicant device, the application data to be used in requests made on behalf of an applicant to the selection of evaluator devices, wherein the application data comprises preliminary eligibility data, and wherein at least one evaluator device of the selection of evaluator devices has acceptance criteria against which the preliminary eligibility data is compared to determine acceptance or denial of a request made to the evaluator device; (Col. 3 lines 44 – 47: “receiving mortgage approval application data from a borrower device, wherein the mortgage approval application data is entered into the borrower device by an individual borrower…” teaches receiving application data from the borrower device (applicant device); Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches receiving a selection of underwriting systems (evaluator devices) from the borrower device (applicant device). Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it. Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches that the mortgage approval application (application data) is used in requests made on behalf of a borrower (applicant) to a selection of underwriting systems (evaluator devices). Col. 5 lines 62 – 67 and Col. 6 line 1:  “The questionnaire may comprise different types of questions designed to elicit different types of information from a borrower. Certain questions seek information regarding the financial position of the borrower, thereby enabling the auto-mated underwriting engine to determine whether to provide a universal approval for the borrower. These questions may include questions about assets, debt, income, and the like.” teaches that the application data comprises preliminary eligibility data because the underwriting system approves or rejects a mortgage approval application primarily on financial data (eligibility data). If the underwriter system approves of the mortgage approval application, then the borrower is eligible for the mortgage. Col. 6 lines 58 – 60: “Once a borrower has provided responses to the questionnaire into an end user device at step 14, the responses are received at central controller module 120 at step 16.” and Col. 6 lines 64 – 66: “Using an application creating module 125, central controller module 120 creates one or more mortgage approval applications at step 18.” teaches that the application data is created from the responses to the questionnaire; Col. 7 lines 30 – 43: “As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140. According to an embodiment of the invention, the underwriter system 140 comprises an automated approval decision process. At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application… ” teaches that one evaluator device of the selection of evaluator devices has acceptance criteria against 

compile the preliminary eligibility data and supplementary data into separate requests for the at least one evaluator device of the selection of evaluator devices according to the actual eligibility criteria of the evaluator device. (Col. 5 lines 64 – 65 and Col. 6 lines 1 – 3: “Certain questions seek information regarding the financial position of the borrower,… These questions may include questions about assets, debt, income, and the like. Other questions may seek information to determine the best mortgage program file for a borrower. These questions may include questions about the expected occupancy of a property, desired periodic payments, and the like.” teaches the preliminary eligibility data and supplementary data. The second set of questions are supplementary data because they are additional questions that are being asked in order to determine if a borrower (applicant) is eligible for a specific mortgage loan program; the preliminary questions are about the financial position of the borrower. Col. 6 lines 64 – 66: “Using an application creating module 125, central controller module 120 creates one or more mortgage approval applications at step 18.”, Col. 7 lines 9 – 13: “Once the format is accessed, the mortgage approval application is created based on borrower 10 responses to the questionnaire. Data is retrieved from the responses, and organized in the proper format for a mortgage approval application.”, and Col. 7 lines 30 – 35: “As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140.” teaches that the data is compiled into applications (requests) for the underwriting system (evaluator device) Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)

Ref Nacht fails to explicitly teach: 
predict actual eligibility criteria for acceptance of a request by at least one of the evaluator devices of the selection of evaluator devices by inputting the preliminary eligibility data into a predictive model trained with the library of application data to predict actual eligibility criteria required by evaluator devices to accept requests, the library of application data including previously evaluated requests and outcomes to said previously evaluated requests; 
generate an acceptance prediction for a request to be made on behalf of the applicant, the acceptance prediction being based on the application data and the actual eligibility criteria for the at least one evaluator device of the selection of evaluator devices;
determine whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data;
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, request and receive the supplementary data from the applicant device; and
However, Ye teaches: 
Para [0034]: “In some embodiments, the predictive server 111 can alter the weight given to the combine SAT score its institution predictive model for that institution. Similarly, in some embodiments, when the predictive server 111 identifies a pattern where an institution accepts applicants with high math SAT scores over those with equally high verbal or reading SAT scores given similar combined SAT scores, the predictive server can alter its institution predictive model to more heavily weigh specifically the math section of the SAT score.” teaches that the system can predict actual eligibility criteria for acceptance by inputting preliminary eligibility data (SAT scores) into a predictive model. An institution server is an evaluator device because the institution evaluates the application information and determines whether or not the applicant gets accepted. Para [0052]: “In some embodiments, the list of institutions is selected by the applicant.” teaches the selection of evaluator devices; Para [0038]: “The method also includes comparing data from the applicant with data of previously accepted applicants (Step 204). In some embodiments, the predictive server 111 compares the collected applicant data with institutional statistical data regarding previously accepted applicants” and Para [0039: “The method also includes comparing data from the applicant with data of previously rejected applicants (Step 206). In some embodiments, the predictive server 111 compares the collected applicant data with institutional statistical data regarding previously rejected applicants.” teaches that the predictive model is trained with a library of prior application data, prior application data including previously evaluated applications and outcomes of those evaluations.) 
Para [0018]: “The technology comprises a method of generating a probabilistic prediction of an institution accepting an applicant. For example, when generating a college or university's probability of accepting a prospective student, the prediction server uses the applicant's standardized test scores and grade point average (GPA), as well as non-tangible factors, including but not limited to: admission interview evaluation, admissions essay evaluation,…” teaches generating an acceptance prediction for a request made by an applicant that is based on application data; Para [0034]: “In some embodiments, the predictive server 111 can alter the weight given to the combine SAT score its institution predictive model for that institution. Similarly, in some embodiments, when the predictive server 111 identifies a pattern where an institution accepts applicants with high math SAT scores over those with equally high verbal or reading SAT scores given similar combined SAT scores, the predictive server can alter its institution predictive model to more heavily weigh specifically the math section of the SAT score.” teaches that the acceptance prediction is also based on the actual eligibility criteria of the institutional servers (evaluator devices))
Nacht and Ye are analogous art because they are both directed to systems that assist users in applying to institutions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ye’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals with a motivation to “[generate] a probabilistic prediction of an applicant's acceptance by a selective institution.” Ye, Para [0006]
The combination of Nacht and Ye does not appear to explicitly teach: 

in response to determining that the acceptance prediction can be improved with the provision of supplementary data, request and receive the supplementary data from the applicant device; and
However, Petrucelli teaches: 
determine whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data; (Para [0049]: “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance.” teaches determining if the likelihood of acceptance (acceptance prediction) for the application can be improved by providing additional documents (supplementary data))
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, request and receive the supplementary data from the applicant device; and (Para [0049]: “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance. At this point, the system 200 updates and verifies current government rule compliance of the application and notifies user. The system determines whether the application is final and ready for submission 316 or requires editing 320. The system 200 may complete forms 210 based on the form filing strategy. When the application is complete and finalized, the system 200 may assist the user with properly filing 318 the forms and any other required documents.” teaches determining if the likelihood of acceptance (acceptance prediction) for the application can be improved by providing additional documents (supplementary data) and requesting the user to fill forms or provide other documents (supplementary data))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petrucelli’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Ye with a motivation to “…determine what forms should be filed, assist the user in providing appropriate responses to the questions in the forms, assist the user in determining what attachments, related documentation and fees are required and the sequence and timing for filing.” Petrucelli, Para [0011]

As per claim 11, the combination of Nacht, Ye, and Petrucelli as shown above teaches The server of claim 9, Nacht further teaches:
wherein the processor is further configured… to compile the preliminary eligibility data into the separate requests (Col. 5 lines 64 – 65 and Col. 6 line 1: “Certain questions seek information regarding the financial position of the borrower,… These questions may include questions about assets, debt, income, and the like.” teaches the preliminary eligibility data. The questions are preliminary eligibility data because they are the primary questions that are being asked in order to determine if a borrower (applicant) is eligible for mortgage approval. Col. 6 lines 64 – 66: “Using an application creating module 125, central controller module 120 creates one or more mortgage approval applications at step 18.”, Col. 7 lines 9 – 13: “Once the format is accessed, the mortgage approval application is created based on borrower 10 responses to the questionnaire. Data is retrieved from the responses, and organized in the proper format for a mortgage approval application.”, and Col. 7 lines 30 – 35: “As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140.” teaches that the data is compiled into applications (requests) for the underwriting system (evaluator device) according to their eligibility criteria. Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)
Ye further teaches: 
wherein the processor is further configured to normalize the preliminary eligibility data according to eligibility evaluation requirements of at least one evaluator device of the selection of evaluator devices… (Para [0038]: “The method also includes comparing data from the applicant with data of previously accepted applicants (Step 204). In some embodiments, the predictive server 111 compares the collected applicant data with institutional statistical data regarding previously accepted applicants. In some embodiments, the institutional statistical data is quantitative. In some embodiments, the institutional statistical data is qualitative data that has been converted into statistical form ( e.g., an applicant's qualitative performance on an essay may be characterized as outstanding, good, average, or poor).” teaches that the processor is further configured to normalize the preliminary eligibility data according to eligibility evaluation requires of at least one evaluator device of the selection of evaluator devices because in order to compare applicant data with institutional qualitative data, the qualitative data must first be normalized. The reference provides the example of normalizing qualitative performance on an essay as one of four values. After normalizing the 
Nacht, Ye, and Petrucelli are analogous art because they are both directed to systems that assist users in applying to institutions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ye’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Petrucelli with a motivation to “[generate] a probabilistic prediction of an applicant's acceptance by a selective institution.” Ye, Para [0006]

As per claim 12, Nacht teaches: A method for compiling a request from a multi-request application, the method comprising: 
receiving application data and a selection of evaluator devices from an applicant device, the application data to be used in requests made on behalf of an applicant to the selection of evaluator devices, wherein the application data comprises preliminary eligibility data, and wherein at least one evaluator device of the selection of evaluator devices has acceptance criteria against which the preliminary eligibility data is compared to determine acceptance or denial of a request made to the evaluator device; (Col. 3 lines 44 – 47: “receiving mortgage approval application data from a borrower device, wherein the mortgage approval application data is entered into the borrower device by an individual borrower…” teaches receiving application data from the borrower device (applicant device); Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches receiving a selection of underwriting systems (evaluator devices) from the borrower device (applicant device). Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it. Col. 5 lines 62 – 67 and Col. 6 line 1:  “The questionnaire may comprise different types of questions designed to elicit different types of information from a borrower. Certain questions seek information regarding the financial position of the borrower, thereby enabling the auto-mated underwriting engine to determine whether to provide a universal approval for the borrower. These questions may include questions about assets, debt, income, and the like.” teaches that the application data comprises preliminary eligibility data because the underwriting system approves or rejects a mortgage approval application primarily on financial data (eligibility data). If the underwriter system approves of the mortgage approval application, then the borrower is eligible for the mortgage. Col. 6 lines 58 – 60: “Once a borrower has provided responses to the questionnaire into an end user device at step 14, the responses are received at central controller module 120 at step 16.” and Col. 6 lines 64 – 66: “Using an application creating module 125, central controller module 120 creates one or more mortgage approval applications at step 18.” teaches that the application data is created from the responses to the questionnaire; Col. 7 lines 30 – 43: “As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140. According to an embodiment of the invention, the underwriter system 140 comprises an automated approval decision process. At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application… ” teaches that one evaluator device of the selection of evaluator devices has acceptance criteria against which the preliminary eligibility data is compared to determine acceptance or denial of a request made to the evaluator device because in order for the underwriter system (evaluator device) to make a decision about a mortgage approval application, it must first compare the data within the application to its own criteria for acceptance of an application.)

compiling the preliminary eligibility data and supplementary data into separate requests for the at least one of the evaluator devices of the selection of evaluator devices according to the actual eligibility criteria of the evaluator device. (Col. 5 lines 64 – 65 and Col. 6 lines 1 – 3: “Certain questions seek information regarding the financial position of the borrower,… These questions may include questions about assets, debt, income, and the like. Other questions may seek information to determine the best mortgage program file for a borrower. These questions may include questions about the expected occupancy of a property, desired periodic payments, and the like.” teaches the preliminary eligibility data and supplementary data. The second set of questions are supplementary data because they are additional questions that are being asked in order to determine if a borrower (applicant) is eligible for a specific mortgage loan program; the preliminary questions are about the financial position of the borrower. Col. 6 lines 64 – 66: “Using an application creating module 125, central controller module 120 creates one or more mortgage approval applications at step 18.”, Col. 7 lines 9 – 13: “Once the format is accessed, the mortgage approval application is created based on borrower 10 responses to the questionnaire. Data is retrieved from the responses, and organized in the proper format for a mortgage approval application.”, and Col. 7 lines 30 – 35: “As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140.” teaches that the data is compiled into applications (requests) for the underwriting system (evaluator device) according to their eligibility criteria. Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)

Nacht fails to explicitly teach: 
predicting actual eligibility criteria for acceptance of a request by the at least one of the evaluator devices of the selection of evaluator devices by inputting the preliminary eligibility data into a predictive model trained with a library of application data to predict actual eligibility criteria required by evaluator devices to accept requests, the library of application data including previously evaluated requests and outcomes to said previously evaluated requests;
generating an acceptance prediction for a request to be made on behalf of the applicant, the acceptance prediction being based on the application data and the actual eligibility criteria for the at least one evaluator device of the selection of evaluator devices;
determining whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data;
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, requesting and receiving the supplementary data from the applicant device; and 
However, Ye teaches: 
predicting actual eligibility criteria for acceptance of a request by at least one of the evaluator devices of the selection of evaluator devices by inputting the preliminary eligibility data into a predictive model trained with the library of application data to predict actual eligibility criteria required by evaluator devices to accept requests, the library of application data including previously evaluated requests and outcomes to said previously evaluated requests; (Para [0034]: “In some embodiments, the predictive server 111 can alter the weight given to the combine SAT score its institution predictive model for that institution. Similarly, in some embodiments, when the predictive server 111 identifies a pattern where an institution accepts applicants with high math SAT scores over those with equally high verbal or reading SAT scores given similar combined SAT scores, the predictive server can alter its institution predictive model to more heavily weigh specifically the math section of the SAT score.” teaches that the system can predict actual eligibility criteria for acceptance by inputting preliminary eligibility data (SAT scores) into a predictive model. An institution server is an evaluator device because the institution evaluates the application information and determines whether or not the applicant gets accepted. Para [0052]: “In some embodiments, the list of institutions is selected by the applicant.” teaches the selection of evaluator devices; Para [0038]: “The method also includes comparing data from the applicant with data of previously accepted applicants (Step 204). In some embodiments, the predictive server 111 compares the collected applicant data with institutional statistical data regarding previously accepted applicants” and Para [0039: “The method also includes comparing data from the applicant with data of previously rejected applicants (Step 206). In some embodiments, the predictive server 111 compares the collected applicant data with institutional statistical data regarding previously rejected applicants.” teaches that the predictive model is trained with a library of prior application data, prior application data including previously evaluated applications and outcomes of those evaluations.) 
Para [0018]: “The technology comprises a method of generating a probabilistic prediction of an institution accepting an applicant. For example, when generating a college or university's probability of accepting a prospective student, the prediction server uses the applicant's standardized test scores and grade point average (GPA), as well as non-tangible factors, including but not limited to: admission interview evaluation, admissions essay evaluation,…” teaches generating an acceptance prediction for a request made by an applicant that is based on application data; Para [0034]: “In some embodiments, the predictive server 111 can alter the weight given to the combine SAT score its institution predictive model for that institution. Similarly, in some embodiments, when the predictive server 111 identifies a pattern where an institution accepts applicants with high math SAT scores over those with equally high verbal or reading SAT scores given similar combined SAT scores, the predictive server can alter its institution predictive model to more heavily weigh specifically the math section of the SAT score.” teaches that the acceptance prediction is also based on the actual eligibility criteria of the institutional servers (evaluator devices))
Nacht and Ye are analogous art because they are both directed to systems that assist users in applying to institutions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ye’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals with a motivation to “[generate] a probabilistic prediction of an applicant's acceptance by a selective institution.” Ye, Para [0006]
The combination of Nacht and Ye does not appear to explicitly teach: 

in response to determining that the acceptance prediction can be improved with the provision of supplementary data, requesting and receiving the supplementary data from the applicant device; and
However, Petrucelli teaches: 
determining whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data; (Para [0049]: “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance.” teaches determining if the likelihood of acceptance (acceptance prediction) for the application can be improved by providing additional documents (supplementary data))
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, requesting and receiving the supplementary data from the applicant device; and (Para [0049]: “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance. At this point, the system 200 updates and verifies current government rule compliance of the application and notifies user. The system determines whether the application is final and ready for submission 316 or requires editing 320. The system 200 may complete forms 210 based on the form filing strategy. When the application is complete and finalized, the system 200 may assist the user with properly filing 318 the forms and any other required documents.” teaches determining if the likelihood of acceptance (acceptance prediction) for the application can be improved by providing additional documents (supplementary data) and requesting the user to fill forms or provide other documents (supplementary data))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petrucelli’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Ye with a motivation to “…determine what forms should be filed, assist the user in providing appropriate responses to the questions in the forms, assist the user in determining what attachments, related documentation and fees are required and the sequence and timing for filing.” Petrucelli, Para [0011]

As per claim 13, this claim recites The method of claim 12, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2. 

As per claim 14, this claim recites The method of claim 13, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3. 

As per claim 16, this claim recites The method of claim 12, which performs a plurality of operations as recited by the system of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5. 

As per claim 17, the combination of Nacht, Ye, and Petrucelli as shown above teaches The method of claim 12, Nacht further teaches:
Col. 7 lines 59 – 67 and Col. 8 lines 1 – 6: “At step 24, a multiple mortgage approval application decision is created by combining the results of each mortgage decision received by central controller module 120. According to an embodiment of the invention, central controller module 120 receives each mortgage approval application decision from all of the underwriter systems 140. Central controller module 120 organizes the mortgage approval application decisions for presentation to the borrower. The decision format may be selected by the borrower. By way of example, the multiple mortgage approval application decision organizes the decisions by underwriting systems 140, where all decisions, such as mortgage loan programs and terms and conditions, from one underwriting system 140 are listed together, while all decisions from another underwriting system 140 are listed together.” teaches displaying status of requests from a plurality of borrower devices (applicant devices) to underwriting systems (evaluator devices) to a central controller module (monitoring device). Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)

As per claim 19, the combination of Nacht and Ye as shown above teaches The method of claim 17, Nacht further teaches:
wherein the method further comprises:
Col. 9 lines 47 – 53: “At step 38, central controller module 120 charges a borrower through payment module 130. The amount charged may be a mortgage loan processing fee or other fee charged by a mortgage lender 150 to begin processing a mortgage loan. The amount charged may also be a fee charged by the operator of a system of the present invention for borrowers to use the system for universal mortgage underwriting approval.” teaches determining an expected commission rate to be obtained upon acceptance of a mortgage loan (request) by a borrower (applicant) because the broadest reasonable interpretation of commission rate is any fee as a result of the application services. The fees are only charged after the applicant accepts a mortgage loan because the applicant must first accept the loan in order for the mortgage lenders to start processing the loan. Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches requests made on behalf of a borrower device (application device) to a selection of underwriting systems (evaluator devices). Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it; Col. 9 lines 47 – 48: “At step 38, central controller module 120 charges a borrower through payment module 130. and Col. 9 lines 60 – 64: “Payment module 130 may keep track of charges to a borrower's account or credit card, and provide a periodic statement of transactions (e.g., daily, weekly, monthly, etc.) to the borrower. Other payment functions may also be performed.” teaches displaying the expected commission rate to the 

Claims 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nacht in view of Ye and Petrucelli as shown above, further in view of “Natural language processing in an intelligent writing strategy tutoring system” by McNamara et al., (hereinafter, “McNamara”). 

As per claim 4, the combination of Nacht, Ye, and Petrucelli as shown above teaches The system of claim 1, Ye further teaches:
wherein one of the preliminary eligibility data and the supplementary data includes a written sample, and wherein the processor is further configured… to predict quality of the written sample with respect to obtaining acceptance of a request. (Para [0018]: “The technology comprises a method of generating a probabilistic prediction of an institution accepting an applicant. For example, when generating a college or university's probability of accepting a prospective student, the prediction server uses the applicant's standardized test scores and grade point average (GPA), as well as non-tangible factors, including but not limited to: admission interview evaluation, admissions essay evaluation,…” and Para [0035]: “Predictive server 111 can use qualitative data from the applicant to make probabilistic predictions. Predictive server 111 can retrieve ratings for qualitative metrics and assign numerical values to them and can proceed to compare the numerical values with associated values in the institution predictive model.” teach that the preliminary eligibility data and supplementary data includes a written sample and that the system can predict quality of the written sample with respect to obtaining acceptance of an application. The quality of the written sample is a qualitative metric; the system can compare this qualitative metric with other qualitative metrics by assigning a numerical value to the quality of the written sample.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ye’s System for Probabilistic Prediction of an Applicant’s Acceptance into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Petrucelli with a motivation to “[generate] a probabilistic prediction of an applicant's acceptance by a selective institution.” Ye, Para [0006]

The combination of Nacht, Ye, and Petrucelli fails to explicitly teach: 
…and wherein the processor is further configured to apply natural language processing techniques in conjunction with the predictive model to predict quality of the written sample However, McNamara teaches
…and wherein the processor is further configured to apply natural language processing techniques in conjunction with the predictive model to predict quality of the written sample (Page 499: “The Writing Pal is an intelligent tutoring system that provides writing strategy training. A large part of its artificial intelligence resides in the natural language processing algorithms to assess essay quality and guide feedback to students.” and “This study assesses the potential for computational indices to predict human ratings of essay quality” teaches applying natural language processing techniques in conjunction with a predictive model to predict quality of the essay (written sample))
Nacht, Ye, Petrucelli, and McNamara are analogous art because they are directed to automated help systems for applicants. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamara’s intelligent tutoring system into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Ye and 

As per claim 10, this claim recites The server of claim 9, which performs a plurality of operations as recited by the system of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.

As per claim 15, this claim recites The method of claim 14, which performs a plurality of operations as recited by the system of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.


Claims 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nacht in view of Ye and Petrucelli as shown above, further in view of Pub. No. US 2002/0103749 A1 to Agudo et al., (hereinafter, “Agudo”). 

As per claim 7, the combination of Nacht, Ye, and Petrucelli as shown above teaches The system of claim 6, Nacht further teaches:
wherein the monitoring device is further configured to display, via the display interface,… a request submitted on behalf of the applicant to an evaluator device of the selection of evaluator devices. (Col. 7 lines 59 – 67 and Col. 8 lines 1 – 6: “At step 24, a multiple mortgage approval application decision is created by combining the results of each mortgage decision received by central controller module 120. According to an embodiment of the invention, central controller module 120 receives each mortgage approval application decision from all of the underwriter systems 140. Central controller module 120 organizes the mortgage approval application decisions for presentation to the borrower. The decision format may be selected by the borrower. By way of example, the multiple mortgage approval application decision organizes the decisions by underwriting systems 140, where all decisions, such as mortgage loan programs and terms and conditions, from one underwriting system 140 are listed together, while all decisions from another underwriting system 140 are listed together.” teaches that the central controller module (monitoring device) displays statuses of request from a plurality of applicant devices to a plurality of underwriting systems (evaluator devices). Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)
The combination of Nacht, Ye, and Petrucelli fails to explicitly teach: 
wherein the monitoring device is further configured to display, via the display interface, an expected pendency duration of a request submitted on behalf of the applicant… However, Agudo teaches: 
wherein the monitoring device is further configured to display, via the display interface, an expected pendency duration of a request submitted on behalf of the applicant… (Para [0040]: “The program in the server 17 includes an algorithm to dynamically estimate the delay T as a function of the actual speed in which applications are being handled by the team of credit officers. A suitable algorithm is 1.5 times the time the senior application has been waiting in the queue plus an estimated average analysis time, e.g. 15 minutes.” and Para [0042]: “Each row contains application data of a different pending application, indicating the time t elapsed since the application was queued and the current status. The table is regularly refreshed, i.e. updated. The table enables the super-visor to view at any moment the applications queued, the applications under analysis, the expected processing time, the average processing time and the time of the oldest application pending a final decision.” teaches that the server is further configured to determine and display an expected pendency duration of an application (request) by an applicant)
Nacht, Ye, Petrucelli, and Agudo are analogous art because they are directed to systems that assist users in applying to institutions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agudo’s system for Remote Credit Processing into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Ye and Petrucelli,  with a motivation to “estimate and control credit processing time, instantly providing status and estimate updates… thereby providing optimum customer expectation management, speed, user friendliness, savings in time and telephone calls, and customer and associate personnel satisfaction.” Agudo, Para [0010]
As per claim 8, the combination of Nacht, Ye, Petrucelli, and Agudo as shown above teaches The system of claim 7, Nacht further teaches:
wherein the monitoring device is further configured to display, via the display interface, an expected commission rate to be obtained upon acceptance of a request submitted on behalf of the applicant to an evaluator device of the selection of evaluator devices. (Col. 9 lines 47 – 53: “At step 38, central controller module 120 charges a borrower through payment module 130. The amount charged may be a mortgage loan processing fee or other fee charged by a mortgage lender 150 to begin processing a mortgage loan. The amount charged may also be a fee charged by the operator of a system of the present invention for borrowers to use the system for universal mortgage underwriting approval.” and Col. 9 lines 60 – 64: “Payment module 130 may keep track of charges to a borrower's account or credit card, and provide a periodic statement of transactions (e.g., daily, weekly, monthly, etc.) to the borrower. Other payment functions may also be performed.” teaches that the central controller module (monitoring device) can determine and display an expected commission rate to be obtained upon acceptance of a mortgage loan because the broadest reasonable interpretation of commission rate is any fee as a result of the application services. The fees are only charged after the applicant accepts a mortgage loan because the applicant must first accept the loan in order for the mortgage lenders to start processing the loan. Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches requests made on behalf of a borrower device (application device) to a selection of underwriting systems (evaluator devices). Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)

As per claim 18, the combination of Nacht, Ye, and Petrucelli as shown above teaches The method of claim 17, Nacht further teaches:
wherein the method further comprises: 
displaying, at the monitoring device,… a request submitted on behalf of the applicant to an evaluator device of the selection of evaluator devices; and (Col. 7 lines 59 – 67 and Col. 8 lines 1 – 6: “At step 24, a multiple mortgage approval application decision is created by combining the results of each mortgage decision received by central controller module 120. According to an embodiment of the invention, central controller module 120 receives each mortgage approval application decision from all of the underwriter systems 140. Central controller module 120 organizes the mortgage approval application decisions for presentation to the borrower. The decision format may be selected by the borrower. By way of example, the multiple mortgage approval application decision organizes the decisions by underwriting systems 140, where all decisions, such as mortgage loan programs and terms and conditions, from one underwriting system 140 are listed together, while all decisions from another underwriting system 140 are listed together.” teaches that the central controller module (monitoring device) determines and displays statuses of requests from a plurality of applicant devices to a plurality of underwriting systems (evaluator devices). Col. 7 lines 15 – 17: “…the borrower may select which underwriting systems 140 to send a mortgage approval application.” teaches a selection of underwriting systems (evaluator devices); Col. 7 lines 38 – 43: “At step 22, central controller 120 receives a decision from an underwriter system 140 based on the mortgage approval application. A mortgage approval application decision may 40 comprise an outright rejection of a mortgage approval application, or may comprise approval of the mortgage approval application…” teaches that an underwriting system is an evaluator device because the underwriting system evaluates the mortgage approval application and either approves or rejects it.)
The combination of Nacht, Ye, and Petrucelli fails to explicitly teach: 
wherein the method further comprises:
displaying… an expected pendency duration of a request submitted on behalf of the applicant… However, Agudo teaches: 
wherein the method further comprises:
displaying… an expected pendency duration of a request submitted on behalf of the applicant… (Para [0040]: “The program in the server 17 includes an algorithm to dynamically estimate the delay T as a function of the actual speed in which applications are being handled by the team of credit officers. A suitable algorithm is 1.5 times the time the senior application has been waiting in the queue plus an estimated average analysis time, e.g. 15 minutes.” teaches determining an expected pendency duration of an application (request) by an applicant; Para [0042]: “Each row contains application data of a different pending application, indicating the time t elapsed since the application was queued and the current status. The table is regularly refreshed, i.e. updated. The table enables the super-visor to view at any moment the applications queued, the applications under analysis, the expected processing time, the average processing time and the time of the oldest application pending a final decision.” teaches displaying the expected pendency duration)
Nacht, Ye, Petrucelli, and Agudo are analogous art because they are directed to systems that assist users in applying to institutions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agudo’s system for Remote Credit Processing into Nacht’s System for Applying for multiple Mortgage Underwriting Approvals as modified by Ye and Petrucelli,  with a motivation to “estimate and control credit processing time, instantly providing status and estimate updates… thereby providing optimum customer expectation management, speed, user friendliness, savings in time and telephone calls, and customer and associate personnel satisfaction.” Agudo, Para [0010]

Response to Arguments
Regarding Objections to the Specification 
Applicant’s argument: (page 12 of remarks)
“The Applicant has amended paras. [0012], [0039], [0069], and [0071] as suggested.
Withdrawal of the objections to the specification is respectfully requested.”

Response: 
Para [0069] remains objected to because “predictive model 308 may determined that” should be rewritten as “predictive model 308 may  determine that”.

Regarding rejections under 35 U.S.C. 103
Applicant’s argument:  (page 16 of Remarks)
“To expedite prosecution and without prejudice, the Applicant amended independent claims 1, 9, and 12. The Applicant submits that Nacht and Ye, alone or in combination do not appear to disclose at least the following features of claims 1, 9, and 12:
“generating an acceptance prediction for a request to be made on behalf of the applicant, the acceptance prediction being based on the application data and the actual eligibility criteria for the at least one evaluator device of the selection of evaluator devices;
determining whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data;
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, requesting and receiving the supplementary data from the applicant device”.”

Response: 
Examiner respectfully disagrees 
As shown above, Ye teaches: 
generating an acceptance prediction for a request to be made on behalf of the applicant, the acceptance prediction being based on the application data and the actual eligibility criteria for the at least one evaluator device of the selection of evaluator devices; (Para [0018]: “The technology comprises a method of generating a probabilistic prediction of an institution accepting an applicant. For example, when generating a college or university's probability of accepting a prospective student, the prediction server uses the applicant's standardized test scores and grade point average (GPA), as well as non-tangible factors, including but not limited to: admission interview evaluation, admissions essay evaluation,…” Para [0034]: “In some embodiments, the predictive server 111 can alter the weight given to the combine SAT score its institution predictive model for that institution. Similarly, in some embodiments, when the predictive server 111 identifies a pattern where an institution accepts applicants with high math SAT scores over those with equally high verbal or reading SAT scores given similar combined SAT scores, the predictive server can alter its institution predictive model to more heavily weigh specifically the math section of the SAT score.”)
Para [0018] of Ye teaches generating a prediction that an applicant will be accepted into an institution, such as a college or university, by using application data such as test scores and GPA. Para [0034] teaches that the acceptance prediction can be modified by a college or university’s actual acceptance criteria. For example, if the institution prefers applicants with high math SAT scores (part of the actual eligibility criteria), the prediction can be altered to more heavily weigh the math SAT score. Thus, the prediction that an applicant will be accepted is based both application data such as test scores/GPA and the actual eligibility criteria that the institution requires. Finally, the requests from an applicant are sent to the institution’s servers and predictive servers that serve as evaluator devices to evaluate an applicant’s application. 

The combination of Nacht and Ye does not appear to explicitly teach, 
determining whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data;
in response to determining that the acceptance prediction can be improved with the provision of supplementary data, requesting and receiving the supplementary data from the applicant device
However, Petrucelli teaches:

in response to determining that the acceptance prediction can be improved with the provision of supplementary data, requesting and receiving the supplementary data from the applicant device (Para [0049]: “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance. At this point, the system 200 updates and verifies current government rule compliance of the application and notifies user. The system determines whether the application is final and ready for submission 316 or requires editing 320. The system 200 may complete forms 210 based on the form filing strategy. When the application is complete and finalized, the system 200 may assist the user with properly filing 318 the forms and any other required documents”
Para [0049] of Petrucelli teaches determining if the likelihood of acceptance (acceptance prediction) for the application can be improved by providing additional documents (supplementary data) and notifying/requesting the user to provide the documents. 

Applicant’s Argument: (page 17 of remarks)
“Nacht’s system only appears to use the information in response to financial questions to determine whether to provide approval for the borrower (see e.g., col. 5, lines 62-67 of Nacht). Separately, Nacht’s system appears to use the information in response to other questions to determine the best mortgage program file for a borrower (see e.g., col. 6, lines 2-3 of Nacht). The best mortgage program file can be selected based on the best approval and/or the best rate for a borrower (see e.g., col. 6, lines 5-7 and col. 8, lines 24-36 of Nacht). For example, Nacht’s system can use the financial information to determine approvals for the borrower and separately, select one approval out of the determined approvals as the best.


Response: 
Examiner respectfully disagrees 
Nacht Col. 5 lines 62 – Col. 6 lines 1 – 5: 
“The questionnaire may comprise different types of questions designed to elicit different types of information from a borrower. Certain questions seek information regarding the financial position of the borrower, thereby enabling the auto-mated underwriting engine to determine whether to provide a universal approval for the borrower. These questions may include questions about assets, debt, income, and the like. Other questions may seek information to determine the best mortgage program file for a borrower. These questions may include questions about the expected occupancy of a property, desired periodic payments, and the like.”
The above paragraph from Nacht teaches receiving financial questions (preliminary eligibility data) and other questions (supplementary data) in a questionnaire. 

Nacht Col. 7 lines 9 – 13 : 
“Once the format is accessed, the mortgage approval application is created based on borrower responses to the questionnaire. Data is retrieved from the responses, and organized in the proper format for a mortgage approval application.”
The above paragraph from Nacht teaches that the mortgage approval application is created from the questionnaire. Thus, the application is created from both the financial questions (preliminary eligibility data) and the other questions (supplementary data) of the questionnaire. 

Nacht Col. 7 lines 30 – 37: 
“As described in a preferred embodiment of the invention, a plurality of underwriting systems 140 each receive a mortgage approval application created by application creating module 125. Each underwriting system 140 processes the mortgage approval application according to the particular manner of the underwriter system 140. According to an embodiment of the invention, the underwriter system 140 comprises an automated approval decision process.”
The above paragraph from Nacht teaches that the underwriting systems (evaluator devices) receive the mortgage approval application (created from the questionnaire) and process it to determine if the application should be approved. Thus, the mortgage approval application as a whole is evaluated to determine approval – including the financial questions (preliminary eligibility data) and the other questions (supplementary data) obtained from the questionnaire.  

Applicant’s Argument: (page 17 of remarks)
“While Ye’s system appears to display the probability of acceptance to a user (see e.g., para. [0041]), Ye’s system does not appear to teach or suggest “determining whether the acceptance prediction for the request to be made on behalf of the applicant can be improved with provision of supplementary data” and “in response to determining that the acceptance prediction can be improved with the provision of supplementary data, requesting and receiving the supplementary data from the applicant device”.”

Response: 
As mentioned above, while the combination of Nacht and Ye does not appear to explicitly teach the amended limitations, Petrucelli does teach those limitations. See page 48 – 49 of this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Brouwer (US 2015/0066559 A1) discloses a system to assist students with college applications. 
Reynaldo (US 2015/0050631 A1) discloses a system to assist students with college applications and increase their chances of being accepted. 
Powell (US 2006/0265258 A1) discloses a system that can predict an applicant’s chances of admission and assist users with applications. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 4172                                                                                                                                                                                                        


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125